Exhibit 99.1 Condensed Consolidated Interim Financial Statements (Expressed in Canadian dollars) KOBEX MINERALS INC. (An Exploration Stage Company) For the 9 months ended September 30, 2011 and 2010 (Unaudited) NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS These financial statements have been prepared by management of the Company and have not been reviewed by the Company’s independent auditor. Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. [2] KOBEX MINERALS INC. (An Exploration Stage Company) Condensed Consolidated Interim Statement of Financial Position (Unaudited) (Expressed in Canadian dollars) September 30 December 31 January 1 (Note 12) (Note 12) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $ Marketable securities (see Note 3) Other receivables and prepaids Due from related party (see Note 7) - EQUIPMENT - MINERAL PROPERTY INTEREST - - Total assets $ $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable & accrued liabilities $ $ $ SHAREHOLDERS' EQUITY Share Capital (see Note 6) Contributed Surplus Accumulated Other Comprehensive Income Deficit ) ) ) Total shareholders' equity Nature of operations (Note 1) Commitments (Note 11) Subsequent event (Note 13) Total shareholders' equity and liabilities $ $ $ Approved on behalf of the Board: "Roman Shklanka" November 8, 2011 "Alfred Hills" November 8, 2011 The accompanying notes are an integral part of these consolidated financial statements. [3] KOBEX MINERALS INC. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Operations and Comprehensive Income/(Loss) (Unaudited) (Expressed in Canadian dollars) For the three and nine months ended September 30, 2011 and 2010 Three months ended September 30, Nine months ended September 30, (Note 12) (Note 12) EXPENSES Corporate development and investor relations $ Consulting Depreciation - - Exploration (Note 4) Office and sundry Professional fees Rent, parking and storage Salaries and employee benefits Share based compensation (Note 6 and 12) Transfer agent and regulatory fees Travel and accomodation LOSS BEFORE UNDERNOTED ITEMS ) OTHER INCOME (EXPENSE) Foreign exchange loss ) ) Interest income Write-off of mineral property interest (Note 4) - - - ) NET LOSS FOR THE PERIOD ) OTHER COMPREHENSIVE INCOME/(LOSS) Unrealized (loss)/gain on available-for-sale marketable securities ) COMPREHENSIVE INCOME/(LOSS) FOR THE PERIOD $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES The accompanying notes are an integral part of these consolidated financial statements [4] KOBEX MINERALS INC. (An Exploration Stage Company) Condensed Consolidated Interim Statement of Changes in Equity (Unaudited) (Expressed in Canadian dollars) For the nine months ended September 30, 2011 and 2010 Accumulated Other Common Shares Contributed Comprehensive Number of shares Amount Surplus Deficit Income Total Balance as at January 1, 2010 $ $ $ ) $ $ Net loss - - - ) - ) Unrealized gains/(losses) on available-for-sale securities (Note 3) - ) ) Income tax effect of unrealized gain on available-for-sale securities - Share based compensation (Note 12) - Balance as at September 30, 2010 $ $ $ ) $ $ Balance as at January 1, 2011 $ $ $ ) $ $ Net Income - - - ) - ) Unrealized gains/(losses) on available-for-sale securities (Note 3) - ) ) Share based compensation - Exercise of stock options (Note 6) ) - - Balance as at September 30, 2011 $ $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. [5] KOBEX MINERALS INC. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Cash Flows (Unaudited) (Expressed in Canadian dollars) For the three and nine months ended September 30, 2011 and 2010 Three months ended September 30, Nine months ended September 30, (Note 12) (Note 12) CASH PROVIDED FROM (USED FOR) OPERATING ACTIVITIES Net loss for the period $ ) $ ) $ ) $ ) Items not affecting cash Interest income ) Share based compensation Write off of mineral property interest - - - Depreciation - - ) Interest received Change in non-cash working capital balances ) INVESTING ACTIVITIES Acquisition of fixed assets ) FINANCING ACTIVITIES Exercise of stock options - (DECREASE)/INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ Three months ended September 30, Nine months ended September 30, Change in non-cash working capital Other receivables and prepaids $ ) $ $ ) $ Due from related party ) ) Accounts payable and accrued liabilities ) $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. [6] KOBEX MINERALS INC. (An Exploration Stage Company) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian dollars) For the nine months ended September 30, 2011 and 2010 1. NATURE OF OPERATIONS Kobex Minerals Inc. (the “Company”) is a public company listed on the TSX Venture Exchange in Canada and the NYSE-Amex Exchange in the United States. The Company is engaged in the business of acquisition, exploration and development of mineral properties. The underlying value of mineral properties is dependent upon the ability of the Company to complete exploration and development and the discovery of economically recoverable reserves, the ability of the Company to obtain necessary financing to explore and develop the properties and upon future profitable production or proceeds from disposition of the Company’s mineral properties.The Company presently considers itself to be an exploration stage company. 2. SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These condensed consolidated interim financial statements have been prepared by management in conformity with IAS 34, Interim Financial Reporting and do not include all the disclosures required for full annual financial statements in accordance with International Financial Reporting Standards (IFRS). These IFRS interim financial statements are for part of the period covered by the Company’s first IFRS consolidated annual financial statements to be presented in accordance with IFRS for the year ending December 31, 2011. An explanation of how the transition to IFRSs has affected the reported financial position, financial performance and cash flows of the Company is provided in note 12. This note includes reconciliation of equity and total comprehensive income for the comparative periods and of equity at the date of transition reported under Canadian GAAP to those reported for those periods and at the date of transition under IFRS. Certain comparative figures have been reclassified to conform to the current period's presentation. Basis of presentation These condensed consolidated interim financial statements have been prepared on a historical basis except for certain financial instruments which are recorded at fair value. In addition, these condensed consolidated interim financial statements have been prepared using the accrual method of accounting, except for cash flow information. Use of Estimates The preparation of financial statements in conformity with IAS 34 requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of expenses during the period. Significant areas requiring the use of management estimates relate to the determination of the fair value of share based compensation, other than temporary impairments for investments, environmental obligations and impairment of mineral properties and deferred costs. Actual results may differ from these estimates. Foreign Currency These condensed consolidated interim financial statements are presented in Canadian dollars, which is the Company’s and all its subsidiaries functional currency.All financial information presented in Canadian dollars has been rounded to the nearest dollar. Transactions in currencies other than the functional currency of an entity are recorded at the rates of exchange prevailing on the dates of the transactions. At the end of each reporting period, monetary assets and liabilities that are denominated in foreign currencies are translated at the rates prevailing at that date. Non-monetary items that are measured in terms of historical cost in the foreign currency are not re-translated. [7] KOBEX MINERALS INC. (An Exploration Stage Company) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian dollars) For the nine months ended September 30, 2011 and 2010 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Principles of Consolidation These consolidated financial statements include the accounts of the Company and its subsidiaries, all of which are wholly owned. All inter-company transactions and balances have been eliminated. Mineral Properties Except for direct costs related to the acquisition of exploration stage resource property interests, all exploration and evaluation expenditures including those incurred prior to an exploration license being obtained are charged to earnings as they are incurred until a property reaches the development stage. The Company does not consider a resource property to be at the development stage until such time as either mineral reserves are proven or permits to operate the mineral resource property are received and financing to complete development has been obtained.Development expenditures incurred subsequent to a development decision, and to increase or to extend the life of existing production, are capitalized and will be amortized on the unit-of-production method based upon estimated proven and probable reserves. Management of the Company periodically reviews the recoverability of the capitalized mineral properties. Management takes into consideration various information including, but not limited to, results of exploration activities conducted to date, estimated future metal prices, and reports and opinions of outside geologists, mine engineers and consultants. When it is determined that a project or property will be abandoned, then the costs are written-off, or if its carrying value has been impaired, then it is written down to fair value. Although the Company has taken steps to verify title to mineral properties in which it has an interest, these procedures do not guarantee the Company’s title. Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. Site rehabilitation obligations Site rehabilitation obligations are recognized when a legal or constructive obligation arises. The liability is recognized at the present value of management’s best estimate of the site rehabilitation obligation. The estimate is discounted to the present value using a discount rate specific to the obligation. When the liability is initially recorded the Company capitalizes the cost by increasing the carrying amount of the related long-lived assets. Over time the liability is accreted to its present value each period, and the capitalized cost is amortized on the same basis as the related asset. Upon settlement of the liability, the Company may incur a gain or loss. As at September 30, 2011 and December 31, 2010 the Company does not have any asset retirement obligations. Value Added Taxes (“VAT”) The Company accounts for foreign VAT paid as expenses when incurred.The recovery of these taxes may commence on the beginning of foreign commercial operations.Should these amounts be recovered they would be treated as a recovery of exploration expenses at that time. [8] KOBEX MINERALS INC. (An Exploration Stage Company) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian dollars) For the nine months ended September 30, 2011 and 2010 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Income Taxes The Company uses the asset and liability method of accounting for future income taxes. Under this method of tax allocation, deferred income tax liabilities and assets are recognized for the estimated tax consequences attributable to differences between the amounts reported in the consolidated financial statement and their respective tax bases. Deferred tax is not recognized for temporary differences which arise on the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting, nor taxable profit or loss.Deferred taxes are recorded using substantively enacted tax rates and laws that are expected to be in effect in the periods in which the deferred income tax asset or liability is expected to be settled or realized. The effect of a change in income tax rates on deferred income tax liabilities and assets is recognized in income in the period that the change occurs. Potential future income tax assets are not recognized to the extent that realization is not considered probable. Investment Tax Credits Eligible investment tax credits (“ITCs”) related to the Company’s mineral property expenditures are accounted for in accordance with the Company’s income taxes accounting policy. Equipment Equipment is recorded at cost and is amortized over their estimated useful lives. Equipment costs are amortized at one-half of the annual rate in the year of acquisition. Asset Basis Rate Leasehold improvements Straight-line Less of estimated useful life and term of lease Computer hardware Declining-balance 30% per annum Share Based Payment Share based compensation arrangements in which the Company receives goods or services as consideration for its own equity instruments are accounted for as equity settled share based payment transactions. If the fair value of the goods or services received cannot be estimated reliably, the share based payment transaction is measured at the fair value of the equity instruments granted at the date the Company receives the goods or the services. The fair value of options on the date of the grant is recognized as an expense, with a corresponding increase in contributed surplus, over the period that the optionee becomes unconditionally entitled to the options. The amount recognized as an expense is adjusted to reflect the actual number of share options for which the related service and vesting conditions are met. Consideration received on the exercise of stock options is recorded as share capital and the related contributed surplus is transferred to share capital. [9] KOBEX MINERALS INC. (An Exploration Stage Company) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian dollars) For the nine months ended September 30, 2011 and 2010 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Financial Instruments - Recognition and Measurement The Company classifies all financial instruments as held to maturity, available-for-sale, held for trading, loans and receivables or other liabilities. Financial assets classified as held to maturity, loans and other receivables, and other liabilities are measured at amortized cost. Available for sale financial instruments are measured at fair value with temporary unrealized gains and losses recorded in other comprehensive income. Realized losses and other than temporary unrealized losses on available-for-sale financial assets are recognized in the statement of operations. Instruments classified as held for trading are measured at fair value with unrealized gains and losses recognized in the statement of operations for the period. The Company has designated its financial instruments as follows: i) Cash and cash equivalents are classified as “Loans and receivables” and recorded at amortized cost. ii) Marketable securities are classified as either “Available-for-sale” or “Held-for-trading”. “Available-for-sale” securities are recorded at fair value with temporary changes in fair value recorded in other comprehensive income. The fair value of marketable securities is obtained by reference to the closing quoted market price on the balance sheet date. iii) Amounts receivable and deposits are classified as “Loans and Receivables” and are recorded at their amortized cost. iv) Accounts payable, accrued liabilities and termination benefits are classified as “Other Financial Liabilities” and are carried at their amortized cost. Cash and cash equivalents include cash, money market investments and guaranteed investment certificates (GICs) with a term of 1 year or less. These investments are redeemable at any time for their fair market value at the option of the Company. Loss per Share Loss per share is calculated based on the weighted average number of common shares issued and outstanding during the period. In period in which a loss is incurred, the effect of potential issuances of shares under options and warrants would be anti-dilutive and therefore basic and diluted losses per share are the same. New Pronouncements A number of new IFRS standards, and amendments to standards and interpretations, are not yet effective for the period ended September 30, 2011, and have not been applied in preparing these condensed consolidated financial statements. None of these standards are expected to have a significant effect on the consolidated financial statements of the Company. [10] KOBEX MINERALS INC. (An Exploration Stage Company) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian dollars) For the nine months ended September 30, 2011 and 2010 3.MARKETABLE SECURITIES AND INVESTMENT The fair value of investments in equity securities classified as available for sale is determined using bid prices at the balance sheet date. As at September 30, 2011, the quoted market value of the shares was $875,165 January 1, 2011 Adjustment September 30, 2011 carrying value to fair value carrying value Available-for-sale investment Venturi Ventures Inc. $ $ ) $ Blue Sky Uranium Corp. ) Total marketable securities $ $ ) $ For the year ended December 31, 2010 January 1, 2010 Adjustment December 31, 2010 carrying value to fair value carrying value Available-for-sale investment Urodynamix Technologies Ltd. $ $
